DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/588,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of 17/588,493 discloses similar limitations and functions as claimed in the claim of the instant application, such as: a calibration engine configured to generate a plurality of input codes; a digital to analog converter (DAC) coupled to the calibration engine, and configured to generate a first calibration signal in response to a first input code of the plurality of input codes; an analog to digital converter (ADC) coupled to the DAC and configured to generate a plurality of raw codes responsive to the first calibration signal; and a storage circuit coupled to the ADC and configured to store a first output code corresponding to the first input code, the first output code is obtained using the plurality of raw codes generated by the ADC.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/588,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of 17/588,493 discloses similar limitations and functions as claimed in the claim of the instant application, such as: a multiplexer coupled to the DAC and configured to provide one of an input voltage and the first calibration signal to the 36T100163US01 ADC.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/588,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of 17/588,493 discloses similar limitations and functions as claimed in the claim of the instant application, such as: generating a first calibration signal by a digital to analog converter (DAC) in response to a first input code of the plurality of input codes; generating a plurality of raw codes by an analog to digital converter (ADC) responsive to the first calibration signal, the ADC coupled to the DAC; and storing a first output code in a storage circuit corresponding to the first input code, the first output code is obtained using the plurality of raw codes.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/588,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of 17/588,493 discloses similar limitations and functions as claimed in the claim of the instant application, such as: a processor; a memory module coupled to the processor; and a circuit coupled to the processor and the memory module, the circuit comprising: a calibration engine configured to generate a plurality of input codes; a digital to analog converter (DAC) coupled to the calibration engine, and configured to generate a first calibration signal in response to a first input code of the plurality of input codes; an analog to digital converter (ADC) coupled to the DAC and configured to generate a plurality of raw codes responsive to the first calibration signal; and a storage circuit coupled to the ADC and configured to store a first output code corresponding to the first input code, the first output code is obtained using the plurality of raw codes generated by the ADC.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the calibration engine is configured to store the plurality of raw codes corresponding to the first input code, and the first output code stored in the storage circuit is average of the plurality of raw codes.
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the plurality of input codes includes the first input code and a second input code, and a difference between the first input code and the second input code is M, where M is an integer.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the first output code corresponding to the first input code is stored in a first location in the storage circuit, and a second output code corresponding to the second input code is stored in a second location in the storage circuit.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein when the second output code is less than a predetermined threshold, the second output code is incremented by defined bits and stored in a third location in the storage circuit.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the ADC further comprises: a plurality of preamplifiers, each preamplifier configured to compare one of the input voltage and the first calibration signal to a threshold voltage; a delay multiplexer coupled to the plurality of preamplifiers and configured to generate a delay signal based on an output of one of the preamplifiers; and a backend ADC configured to generate a first raw code in response to the delay signal.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein each preamplifier has a different threshold voltage.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: configured to operate in a mission mode, wherein in the mission mode: the multiplexer is configured to provide the input voltage; and the ADC is configured to generate a raw code in response to the input voltage, wherein an output code in the storage circuit corresponding to the raw code is generated as a final output.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the plurality of preamplifiers includes a first preamplifier and a second preamplifier, the first and second preamplifiers have successive threshold voltages.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein: the first preamplifier is activated; the storage circuit is configured to store M+L output codes corresponding to M+L input codes processed through the first preamplifier, the first preamplifier toggles at Mth input code, and M and L are positive integers; the first preamplifier is inactivated and the second preamplifier is activated; the input code is changed to M-L+1; and 37T100163US01 the storage circuit is configured to store output codes corresponding to each input code from (M-L+1)th input code processed through the second preamplifier.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein: the first preamplifier is activated; the storage circuit is configured to store M+T output codes corresponding to M+T input codes processed through the first preamplifier, the first preamplifier toggles at Mth input code and the raw code saturates at Tth input code; the first preamplifier is inactivated and the second preamplifier is activated; the input code is decremented from Tth input code to Dth input code, wherein the raw code saturates at Dth input code, where M, T and D are integers; and the storage circuit is configured to store output codes corresponding to each input code from Dth input code.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein: the first preamplifier is activated; the storage circuit is configured to store M+L output codes corresponding to M+L input codes processed through the first preamplifier, the first preamplifier toggles at Mth input code, and M and L are integers; the first preamplifier is inactivated and the second preamplifier is activated; the input code is changed to M-L+1; the storage circuit is configured to store output codes corresponding to each input code from (M-L+1)th input code processed through the second preamplifier; a discontinuity parameter is estimated from the output codes generated through the first preamplifier from Mth input code to Lth input code and the output codes generated through the second preamplifier from Lth input code to the Mth input code; and the discontinuity parameter is added to output codes generated through the second and successive preamplifiers, when the discontinuity parameter is greater than a first threshold.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the first output code is average of the plurality of raw codes.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: wherein the plurality of input codes includes the first input code and a second input code, and a difference between the first input code and the second input code is M, where M is an integer.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: storing the first output code corresponding to the first input code in a first location in a storage circuit; storing a second output code corresponding to a second input code in a second location in the storage circuit; and incrementing the second output code by defined bits when the second output code is less than a predetermined threshold and storing the second output code in a third location in the storage circuit.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: providing an input voltage to the ADC; generating a raw code by the ADC responsive to the input voltage; and generating an output code as a final output, the output code corresponds to the raw code and stored in the storage circuit coupled to the ADC.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: activating a first preamplifier, the ADC includes the first preamplifier and a second preamplifier, the first and second preamplifiers have successive threshold voltages; processing M+L input codes through the first preamplifier, where M and L are integers; storing M+L output codes corresponding to M+L input codes, the first preamplifier toggles at Mth input code; inactivating the first preamplifier and activating the second preamplifier; modifying the input code to M-L+1; and storing output codes corresponding to each input code from (M-L+1)th input code processed through the second preamplifer.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: activating the first preamplifier; storing M+T output codes corresponding to M+T input codes processed through the first preamplifier, the first preamplifier toggles at Mth input code and the raw code saturates at Tth input code; inactivating the first preamplifier and activating the second preamplifier; decrementing the input code from Lth input code to Dth input code, wherein the raw code saturates at Dth input code, where M, T and D are integers; and storing output codes corresponding to each input code from Dth input code.
Claim 21 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features: activating a first preamplifier, the ADC includes the first preamplifier and a second preamplifier, the first and second preamplifiers have successive threshold voltages; processing M+L input codes through the first preamplifier, where M and L are integers; storing M+L output codes corresponding to M+L input codes, the first preamplifier toggles at Mth input code; inactivating the first preamplifier and activating the second preamplifier; modifying the input code to M-L+1; 40T100163US01 storing output codes corresponding to each input code from (M-L+1)th input code processed through the second preamplifier; estimating a discontinuity parameter from the output codes generated through the first preamplifier from Mth input code to Lth input code and the output codes generated through the second preamplifier from Lth input code to the Mth input code; and adding the discontinuity parameter to output codes generated through the second and successive preamplifiers , when the discontinuity parameter is greater than a first threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845